Citation Nr: 1448791	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  11-28 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service-connected burial benefits.

(The issue of entitlement to service connection for the cause of the Veteran's death is addressed in a separate Board decision.)


REPRESENTATION

Appellant represented by:	Yelena C. Duterte, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from November 2002 to November 2005.  He died in October 2008.  The appellant is the father of the deceased Veteran.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In April 2014, the appellant testified before the undersigned Veterans Law Judge at a Board hearing at the RO.


FINDINGS OF FACT

1.  The Veteran died in October 2008 at the age of 25 while receiving inpatient treatment at a VA hospital in Topeka, Kansas under the posttraumatic stress disorder (PTSD) and alcohol dependency program.  The immediate cause of death was aspiration pneumonia due to multiple drug intoxication (fluoxetine, quetiapine, and hydrocodone); other significant conditions contributing to death but not resulting in underlying cause were PTSD and ethanolism. 

2.  At the time of the Veteran's death, service connection was in effect for PTSD at a rate of 100 percent disabling, and a lumbar spine disability rated as 10 percent disabling.  Medical treatment records show that he was prescribed hydrocodone (Vicodin) for his back pain and quetiapine and fluoxetine for anxiety and PTSD.

3.  The evidence indicates that the Veteran's service-connected PTSD substantially contributed to the Veteran's death. 


CONCLUSION OF LAW

The criteria for payment of service-connected burial benefits have been met. 
38 U.S.C.A. §§ 2302, 2303, 2304, 2307 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.312, 3.1600, 3.1601 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service-Connected Burial Benefits

In January 2009, the appellant filed a VA Form 21-530, Application for Burial Benefits.  In response, the RO granted $1,975.00 for burial, plot, and transportation expenses noting that this was reimbursement allowed for the funeral and burial of a veteran whose death was not related to military service. 

The appellant contested the amount paid, asserting that a higher amount was due because the Veteran died from service-connected disability. 

Survivors of a deceased veteran may be entitled to burial allowances at differing rates when certain conditions are met.  Specifically, if a veteran's death is the result of a service-connected disability, burial benefits may be paid in an amount not to exceed the greater of $2,000, or the amount authorized to be paid under section 8134(a) of title 5 in the case of a Federal employee whose death occurs as the result of an injury sustained in the performance of duty. 38 U.S.C.A. § 2307; 38 C.F.R. 
§ 3.1600(a).  If a veteran's death is not the result of a service-connected disability, benefits currently in an amount not to exceed $300 may be granted if, at the time of his death, the Veteran was in receipt of pension or compensation. 38 U.S.C.A. 
§ 2302(a); 38 C.F.R. § 3.1600(b).

Service connection for the cause of the veteran's death may be granted if a disability incurred in or aggravated by service was either the principle, or a contributory, cause of the veteran's death. 38 C.F.R. § 3.312(a).  For a service-connected disability to be the principle cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related. 38 C.F.R. § 3.312(b). 

For a service-connected disability to be a contributory cause of death it must have contributed substantially or materially, and combined to cause death. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(c)(1).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  

During his lifetime the Veteran was service-connected for PTSD rated as 100 percent disabling, effective August 20, 2007, and a back disability rated as 10 percent disabling, effective August 20, 2007.  

The Veteran died in October 2008 while receiving inpatient treatment at the VA hospital in Topeka, Kansas for PTSD and alcohol abuse.  VA treatment records include a Circumstances of Death report, which notes that the Veteran had been scheduled to be discharged the following day.  He had been observed as sleepy and groggy; later the nursing staff was summoned after he was found to have stopped breathing.  He had been previously reportedly seen unescorted outside the hospital or off the hospital grounds, which was unauthorized.  The immediate cause of death was aspiration pneumonia due to multiple drug intoxication (fluoxetine, quetiapine, and hydrocodone).  Other significant conditions contributing to death but not resulting in underlying cause were PTSD and ethanolism.  

Medical treatment records show that the Veteran was prescribed hydrocodone (Vicodin) for his back pain and quetiapine and fluoxetine for anxiety and PTSD.  The autopsy report notes that the Veteran had multiple medications in his system that in the aggregate can cause central nervous system impairment and depression of the gag reflex.  It was further noted that the drug concentrations were higher than anticipated for standard therapeutic use, but not high enough to indicate self-destructive intent.  Thus, the available information was consistent with death caused by respiratory embarrassment from a combination of aspiration pneumonia and intoxication by a combination of several drugs.  The Veteran's death was ruled accidental.  

In this case, after reviewing all the evidence and contentions, the Board has concluded that the Veteran's death was the result of a service-connected disability, and that, therefore, entitlement to service-connected burial benefits are warranted. The only medical evidence of record to address the appellant's contention is found in the death certificate, which specifically notes that the Veteran's service-connected PTSD substantially contributed to his death.  There is no medical evidence to contradict this finding.  

As the medical evidence is not challenged by other evidence of record, the Board finds the evidence is at least equally-balanced in terms of whether the Veteran's service-connected PTSD substantially contributed to his death.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990) (an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail). 

As such, entitlement to service-connected burial benefits at the rate set forth in 
38 U.S.C.A. § 2307 and 38 C.F.R. § 3.1600(a) is warranted. 

The appellant's claim for entitlement to service-connected burial benefits has been considered with respect to VA's duty to notify and assist.  Given the favorable outcome noted below, no conceivable prejudice to the appellant could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 


ORDER

Entitlement to service-connected burial benefits is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


